             Case 5:19-cv-00777-G Document 29 Filed 12/16/20 Page 1 of 4




                       UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF OKLAHOMA

GERALD FLEMING,                                )
                                               )
          Plaintiff,                           )
                                               )
v.                                             )   Case No. CIV-19-777-G
                                               )
JOE COOPER’S EASY CREDIT                       )
AUTO, LLC, et al.,                             )
                                               )
          Defendants.                          )

                                           ORDER

          Now before the Court is Plaintiff Gerald Fleming’s Unopposed Motion to Substitute

Parties (Doc. No. 28).

     I.      Background

          Plaintiff filed this employment-discrimination lawsuit in August 2019, raising

claims against two Defendants. In June 2020, Plaintiff filed a motion seeking a stay of

proceedings to allow Plaintiff’s bankruptcy trustee to obtain the necessary authority to

move to be substituted as the real party in interest in this action. See Doc. No. 24.

Accordingly, the Court granted a stay of all deadlines “to allow the bankruptcy trustee to

seek to pursue the claims alleged as the real party in interest on behalf of the bankruptcy

estate. See Fed. R. Civ. P. 17(a)(1), (3); Ardese v. DCT, Inc., No. 06-CV-012-JHP, 2006

WL 3757916, at *6 n.3 (E.D. Okla. Dec. 19, 2006).” Order of July 10, 2020 (Doc. No. 26)

at 1.

          In the present Motion, Plaintiff states that on May 18, 2017, he filed a charge of

discrimination with the Equal Employment Opportunity Commission (“EEOC”). Pl.’s
            Case 5:19-cv-00777-G Document 29 Filed 12/16/20 Page 2 of 4




Mot. at 1-2; accord Compl. ¶ 25 (Doc. No. 1-3). Plaintiff then filed for Chapter 7

bankruptcy on October 25, 2017. See Pl.’s Mot. at 1; In re Fleming, No. 17-14306-JDL

(Bankr. W.D. Okla.). “It appear[s] the Bankruptcy Trustee was not provided notice of

Plaintiff’s EEOC filing” prior to the adjudication of bankruptcy and issuance of a discharge

order on January 31, 2018. Pl.’s Mot. at 2; see id. at 1; see also id. Ex. 1 (Doc. No. 28-1)

at 20.

         After this lawsuit was filed, Plaintiff’s counsel learned about the Chapter 7 filing

and discharge. She then notified the Bankruptcy Trustee, Ginger D. Goddard. Pl.’s Mot.

at 1-2. Ms. Goddard “reopened Plaintiff’s Chapter 7 bankruptcy case and retained Amber

Hurst (Plaintiff’s current counsel) as special counsel for the Trustee.” Id. at 2; see In re

Fleming, No. 17-14306-JDL, at Dkt. Nos. 19, 21, 30.

   II.      Discussion

         Based upon the undisputed facts as recited above and in Plaintiff’s Complaint, “all

causes of action asserted by Plaintiff against Defendant[s] had accrued at the time that

Plaintiff initiated [his] Chapter 7 bankruptcy case, and, at that point, pursuant to 11 U.S.C.

§ 541(a)(1), all of Plaintiff’s causes of action against Defendant[s] became property of the

bankruptcy estate.” Ardese, 2006 WL 3757916, at *6; accord Bankr. Estate of Elliott v.

Okla. ex rel. Dep’t of Corr., No. CIV-06-65-D, 2008 WL 4620406, at *5 (W.D. Okla. Oct.

16, 2008); see 11 U.S.C. § 541(a)(1) (prescribing that the commencement of a bankruptcy

case “creates an estate” that includes “all legal or equitable interests of the debtor as of the

commencement of the case”); see also Compl. ¶¶ 6, 16 (Plaintiff alleging that he began his

employment in 2010 and was terminated in 2016).              The bankruptcy trustee is the


                                               2
          Case 5:19-cv-00777-G Document 29 Filed 12/16/20 Page 3 of 4




representative of that estate and has the “capacity to sue and be sued.” 11 U.S.C. § 323(a),

(b).

       It follows that “the bankruptcy trustee, as the bankruptcy estate’s representative,

reserves the exclusive right to assert causes of action belonging to the bankruptcy estate.”

Ardese, 2006 WL 3757916, at *4.          Accordingly, courts routinely conclude that the

plaintiff’s bankruptcy trustee is the “real party in interest” on such causes of action and

order that the trustee be substituted in as the plaintiff on the relevant lawsuit. Fed. R. Civ.

P. 17(a)(1) (“An action must be prosecuted in the name of the real party in interest.”);

Ardese, 2006 WL 3757916, at *6 & n.3; see also Fed. R. Civ. P. 17(a)(3); see, e.g., Elliott,

2008 WL 4620406, at *1; Gilman v. Target Corp., No. 09-cv-00669-ZLW-KMT, 2009

WL 4611474, at *4 (D. Colo. Dec. 1, 2009).

       As it appears that “the initial failure to name the real party in interest was the result

of an ‘honest mistake,’” and in light of the lack of any objection from Defendants, the Court

will allow the Bankruptcy Trustee to be substituted for Mr. Fleming as the sole plaintiff in

this action. Gilman, 2009 WL 4611474, at *4 & n.27.

                                       CONCLUSION

       For the foregoing reasons, Plaintiff’s Unopposed Motion to Substitute Parties (Doc.

No. 28) is GRANTED. It is FURTHER ORDERED that Gerald Fleming is dismissed from

this action without prejudice and “Ginger D. Goddard, Bankruptcy Trustee” shall be

substituted as the plaintiff. The case caption shall be amended accordingly.

       This matter is hereby REOPENED and shall be set for a status and scheduling

conference on the Court’s next available docket.


                                               3
          Case 5:19-cv-00777-G Document 29 Filed 12/16/20 Page 4 of 4




       Counsel for Ginger D. Goddard shall file an entry of appearance within seven (7)

days of the date of this Order.

       IT IS SO ORDERED this 16th day of December, 2020.




                                           4
